Citation Nr: 1613429	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold injury, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a copy of the hearing transcript is of record.

In September 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  After completion of the requested actions, the AMC issued a September 2012 supplemental statement of the case (SSOC), continuing the denial of the Veteran's claim, and returned the appeal to the Board.  In December 2013, the Board again remanded the Veteran's claim to the RO via the AMC for further development, that development having been completed, the claim has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Chronic residuals of a right foot cold injury did not have a clinical onset in service and are not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a right foot cold injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in August 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

To the extent possible, all available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes a portion of the Veteran's STRs, private treatment records, VA treatment records, Social Security Administration (SSA) disability records, and statements from the Veteran and his representative.

STRs from the Veteran's period of active service, with the exception of those from February 1976, are unavailable.  Additionally, complete STRs from the Veteran's service in the Alabama Air National Guard, except those from November 1981 to December 1988 and November 1994 to November 1998, are unavailable.  Alternative records, including the Veteran's reported treatment records in Germany and at Maxwell Air Force Base for residuals of a cold injury, are also unavailable.  The AMC has undertaken extensive development in an attempt to locate these records, as instructed by the Board's December 2013 remand directives.  However, such efforts have been ultimately unsuccessful.  As these records have not been found despite multiple tries, the Board believes that an additional remand to conduct a further search would be an exercise in futility.  See 38 C.F.R. § 3.159(c)(2) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran was notified of the unavailability of these records in an August 2014 letter.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.  Accordingly, there is no indication of any additional, relevant records that the RO/AMC failed to obtain.

Destruction of service records does not create a heightened benefit-of-the-doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit- of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was not afforded a VA examination in connection with the instant claim.  In this regard, an examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but the following are present: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the evidence of record is such that the duty to provide an examination in connection with the Veteran's claim was not triggered.  As discussed more fully below, although the record demonstrates that the Veteran has a current diagnosis of a right foot condition, there is no evidence establishing an occurrence of an in-service event or injury.  Thus, the Board finds that there is no requirement to obtain an examination concerning the Veteran's claim.  See id. at 85-86.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the onset of pertinent disability in service or its relationship to active duty would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements, to include substantial compliance with the Board's December 2013 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board also finds that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).


II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran claims that he currently suffers from residuals of an in-service cold injury.  More specifically, the Veteran contends that he had frostbite in his right foot while serving on active duty in Germany during the winter of 1978-1979.  See June 2011 Hearing Transcript at 4-5.  He claims that while in Germany, he was treated and diagnosed with frostbite after he was out in the field, and his foot started hurting, burning and becoming tender.  See id. at 4-6.  He asserts that he has suffered from continuous pain, burning, and tenderness in his right foot since that injury.  See November 2005 VA Diabetic Foot Screening Note.  However, upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service cold injury.  Accordingly, the Board concludes that service connection is not warranted, as a crucial element for establishing service connection has not been established.  See Shedden, supra.

A March 2009 VA treatment note shows a diagnosis of neuralgia of the right foot after the Veteran presented with complaints of right foot pain.  Therefore, the Board finds that the Veteran has a current disability, establishing the first element for service connection.  

However, turning to the next element for establishing service connection, in-service incurrence of an injury or disease, the evidence of record does not show that the Veteran suffered from a right foot cold injury, residuals of a right cold injury, or even any other right foot condition, including neuralgia, during his active service.  Although the bulk of the STRs from the Veteran's period of active service are missing, the available STRs dated thereafter show no diagnosis, complaints, and/or treatment of any residuals of a frostbite injury and/or right foot condition.  In fact, in a November 1981 report of medical history, the Veteran denied having or ever having foot trouble, swollen or painful joints, and neuritis.  In a November 1981 examination report, the Veteran was clinically evaluated as normal as to the feet and lower extremities.  Also, in a July 1987 report of medical history, the Veteran reported being in good health and denied having or ever having foot trouble, swollen or painful joints, and neuritis.  In a July 1987 examination report, the Veteran was clinically evaluated as normal as to the feet and lower extremities.  Additionally, in a November 1994 report of medical history, the Veteran reported being in good health and having no medical problems.  He also denied having or ever having foot trouble, swollen or painful joints, and neuritis.  In a November 1994 examination report, the Veteran was clinically evaluated as normal as to the feet and lower extremities.  

Moreover, a review of the medical treatment records demonstrates that it was not until June 2005, more than 25 years after separation from active service and more than 26 years after the alleged cold injury, that the Veteran first presented with complaints of right foot pain.  See June 2005 VA Primary Care Nursing Screening Note.  The Board finds it likely that if the Veteran had frostbite residuals from service, he would have not denied having foot problems on examination in 1981, 1987, and 1994 and that it would have been likely that frostbite residuals would have been noted by the examiner.  The Board finds that the Veteran most likely did not experience any residual symptomatology of a right foot cold injury, as it seems reasonable to assume that if the Veteran was suffering from a right foot cold injury or experiencing residual symptomatology since 1978-1979, he would have mentioned it at some point during his medical care over the years prior to 2005.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection is not warranted based on the absence of an in-service injury, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has a cognitive disorder and suffers from memory impairment according to a 2004 SSA psychiatric evaluation for disability benefits.  This fact is pertinent when considering that he is basing much of his claim on his recent memory of remote events; i.e. that current right foot symptomatology springs from an injury more than 25 years earlier.  The Board finds that the Veteran's statements regarding his in-service right foot cold injury are not convincing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept a veteran's uncorroborated account of his active service experiences).  Ultimately, the Board finds persuasive that there is no medical evidence of any complaints, treatment, or diagnosis of residuals of a right foot cold injury until June 2005.  The fact remains that there is a lack of objective evidence of any complaints, treatment, or diagnosis of residuals of a right foot cold injury during service or immediately thereafter.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against a finding of an in-service injury, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.102.  For these reasons, the Veteran's claim for residuals of a right foot cold injury must be denied.


ORDER

Entitlement to service connection for residuals of a cold injury, right foot, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


